Title: To George Washington from Anonymous, 13 July 1789
From: Anonymous
To: Washington, George



Sir,
New Jersey July 13th 1789

I should never have presumed to address a letter to your Excellency and least of all an anonymous one, were it not for the delicate and responsible situation in which your power of nominating and appointing to office places you and likewise for the necessity consequent thereupon of your being acquainted with the character and abilities of various candidates. A Collector we are told is shortly to be appointed to each of three districts in this state. The general satisfaction which Mr Elmer of the Cumberland or Western district and Mr John Ross of the middle or Burlington district, have given both to the people at large and to the Legislature & the upright character of both will in all probability be a powerful and sufficient inducement with your

Excellency to continue them—In the Eastern district there seems to have been less permancy & less satisfaction. Mr Jona: Deare held the Office several years untill the Legislature about twelve months since refusing to reappoint him, put in his place Mr Vickars of New Brunswick, Application was made to the Legislature by Captn Patrick Dennis at their last and preceding sitting for the appointment which was refused to him nor has he ever been a naval officer in the State, altho’ I am told he calls himself one & even his certificates of recommendation speak of him in that character. Knowing as I do with certainty that he not only does not now hold, but has never held & was refused that office under the State & that in consequence of being employed to act as Assistant he has imposed himself upon many Gentlemen within the state as the principal, I thought it my duty to State this matter in its true light to your Excellency, The three gentlemen just mentioned together with Mr John Halsted, Mr Dayton & Doctr Beaty are, I hear, candidates for the appointment in the Eastern or Amboy district. Mr Deare is too infirm and too inactive to discharge it well—Mr Vickars & Mr Dayton are engaged in trade the one in New Brunswick the other in Elizabeth, & so well situated that I am assured neither of them would consent to leave their business and their towns and settle at Amboy with such slender prospects of profit as the Collection of duties in the district holds out—Captn Dennis’s situation & circumstances render him a very unfit person. On the brink of insolvency as he has been for a long time, he has not dared untill very lately to go to New York thro’ fear of prosecution—He now stands under the licence and indulgence of his Creditors some of whom are Merchants in New York—His continual obligations to, and consequent fear of, that description of men whom it would be chiefly his business, as Naval Officer or Collector to watch, check & detect in their attempts to defraud the revenue by means of a port so neighbouring and convenient to New York lead me to beleive him not well qualified for the task[.] He speaks largely of his services in the war. I was a witness to part of his Conduct & did not view it as servicable but injurious—Colo: Wadsworth was in the staff department at the time & will I dare say remember more than I can on this head, if consulted. Doctr Beaty is a man without doubt capable of performing the duties of the office as well as any that

can be mentioned & his removal to amboy would probably be no Injury in the line of his profession—Mr Halsted is I conceive equally well qualified—He lives at Amboy has a large family and is a man whose sufferings in favor of the late revolution have been equalled by very few, nay they are continuing to exercise him still, for his property in Canada (which in consequence of the decided part he took in our favor, he was obliged to abandon) is with held from him to this day by the British Government—So unimpeachable and remarkable is his character for Integrity, that I beleive it has never been questioned or even suspected by any who know him.
Your Excellency will be pleased to pardon the liberty which one unknown has taken on this occasion—Neither of the Candidates will ever know from the writer what is here written—An amnity for the proper administration of the Government and the revenue, not personal attachments have moved him to this measure—An anonymous paper deserves no Credit from the writer and can therefore only have weight as the remarks stated therein, appear to have their foundation in fact. He wishes them to have no more, but will be fully gratified, if they lead to enquiry, and as the result thereof, to truth. I have the honor to be with the most perfect respect & esteem Your Excellency’s most Obedt hum. servt.
